 
companylogo.jpg [companylogo.jpg] 
 
Exhibit 10.3B







March 8, 2018


Hugh Boyle
Bank of California, Inc. (the “Company”)
Banc of California, N.A. (the “Bank”) and
together collectively with Company, the (“Employer”)
Chief Risk Officer


Dear Hugh:


Upon the expiration of your employment contract with Employer on April 1, 2018,
the following employment and compensation terms will become effective:




Position
 
Your title of Chief Risk Officer of the Employer, reporting to President and CEO
Doug Bowers, will remain unchanged.


Workplace
 
Your workplace location will continue to be at the Company’s headquarters
located at 3 MacArthur Place, Santa Ana, CA 92707.


Base Salary
 
Your base salary will be $400,000.00 annually, minus applicable withholdings.
The Bank has a semi-monthly payroll schedule with paydays on the 10th and
25th of each month. If a payday falls on a weekend or holiday, the payday will
be the preceding business day.


Effective April 1, 2019, your base salary will be increased to $425,000.00
annually, minus applicable withholdings. The Bank has a semi-monthly payroll
schedule with paydays on the 10th and 25th of each month. If a payday falls on a
weekend or holiday, the payday will be the preceding business day.


Effective April 1, 2020, your base salary will be increased to $450,000.00
annually, minus applicable withholdings. The Bank has a semi-monthly payroll
schedule with paydays on the 10th and 25th of each month. If a payday falls on a
weekend or holiday, the payday will be the preceding business day.


Short-Term Bonus Incentive
 
You are also eligible to participate in an annual cash bonus incentive plan.
Your bonus incentive target is 75% of your base salary at the end of the bonus
period. The actual payment of your bonus will be based upon the achievement of
performance criteria as determined by the Company’s Board of Directors or the
Joint Compensation and Human Capital Committee of the Boards of Directors of the
Company and the Bank (including any sub-committee or sub-group of that
committee, the “Compensation Committee”). All bonus payments are not earned
until paid. You must be an active employee in good standing at the time of
payment to be eligible.







3 MacArthur Place Santa Ana, CA 92707 bancofcal.com



--------------------------------------------------------------------------------

 
companylogo.jpg [companylogo.jpg] 
 
Exhibit 10.3B





Long-Term Equity Incentive
 
You may be eligible to receive an annual equity award as determined annually by
the Company’s Board of Directors or the Compensation Committee. The terms and
conditions of any Long-Term Equity Incentive award, including vesting, is
subject to the discretion of the Company’s Board of Directors or the
Compensation Committee.


Severance Provision
 
If your employment is terminated by Employer without cause between April 1, 2018
and April 1, 2019, you will receive the following:


● 12-months base salary as of the notification date, and;
● 12-months medical, dental and vision insurance coverage for any enrolled
benefit as of the notification date (or the cash equivalent thereof), and;
● At the sole discretion of the Company’s Board of Directors or the Compensation
Committee, acceleration of any service-based equity awards due to vest within
365 days of termination date, and;
● At the sole discretion of the Company’s Board of Directors or the Compensation
Committee, the acceleration of any performance-based stock award (“PSU”).


The payment of any severance amount or benefit is subject to the signing of a
separation agreement and full release, in a form acceptable to Employer. This
provision, unless previously terminated, shall be extended for one additional
year on April 1, 2019 unless the Employer provides at least ninety (90) days
prior notice that this provision will not be so extended.


“Cause” is defined as engaging in the commission of any felony or of any
misdemeanor involving dishonesty or moral turpitude; Theft or misuse of
Employer’s property or time; Insubordination; unauthorized use of alcohol on
premises, or appearing on such premises while under the influence; illegal use
of any controlled substance; illegal gambling on premises; discriminatory,
harassing or retaliatory behavior, whether or not illegal under federal, state
or local law; willful misconduct; causing injury to the economic or ethical
welfare of Employer due to malfeasance, misfeasance, misconduct or inattention
to duties and responsibilities; breach of fiduciary duty; intentional violation
of any material law, rule, regulation or judicial or administrative order to
which Employer or any affiliate is subject or of any formal administrative
action entered into by Employer or any affiliate, or imposed upon any of them;
willful failure to perform duties for or on behalf of Employer or its
affiliates, or to follow, or cooperate in carrying out, any lawful material
written policy adopted by Employer (including any written code of conduct or
standards of ethics applicable to employees of Employer) or any reasonable
directive from the Company or Bank Board.


Time Off
 
As a Senior Officer, you will be eligible to participate in the Company’s
Flexible Time Off policy which provides the benefit of taking time off without
having to accrue time off hours. In addition, you will be eligible for six (6)
days of paid sick leave on January 1st of each calendar year. You will also be
eligible for up to ten (10) Bank paid holidays.











3 MacArthur Place Santa Ana, CA 92707 bancofcal.com



--------------------------------------------------------------------------------

 
companylogo.jpg [companylogo.jpg] 
 
Exhibit 10.3B





Your participation in the Company sponsored benefits and 401(k) plan remain
unchanged.


After (i) April 1, 2019; or (ii) if the section titled “Severance Provision” has
been extended or renewed to a date after April 1, 2019, then the actual
expiration date of the “Severance Provision” section, then the following two
clauses shall be in effect: (x) your employment with Employer shall be “at
will,” meaning that both you and the Employer have the right to terminate your
employment at any time without notice or cause, and (y) Employer further
reserves the right to change the terms of Employee’s employment including but
not limited to the terms in this offer at any time, with or without reason, and
with or without notice unless required by law. This letter shall not be
construed as a contract of employment. 








3 MacArthur Place Santa Ana, CA 92707 bancofcal.com

